

115 HR 3408 IH: Expanding Exemptions to Enable More Public Trust Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3408IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Lance (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 30113 of title 49, United States Code to establish new exemptions for motor
			 vehicle safety standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Exemptions to Enable More Public Trust Act or the EXEMPT Act. 2.General exemptions (a)AmendmentsSection 30113 of title 49, United States Code, is amended—
 (1)in subsection (b)(3)(B)— (A)in clause (iii), by striking ; or and inserting a semicolon;
 (B)in clause (iv), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (v)the exemption would make easier the development or field evaluation of— (I)a feature of a highly automated vehicle providing a safety level at least equal to the safety level of the standard for which exemption is sought; or
 (II)a highly automated vehicle providing an overall safety level at least equal to the overall safety level of nonexempt vehicles.; and
 (2)in subsection (c), by adding at the end the following:  (5)if the application is made under subsection (b)(3)(B)(v) of this section—
 (A)such development, testing, and other data necessary to demonstrate that the motor vehicle is a highly automated vehicle; and
 (B)a detailed analysis that includes supporting test data, including both on-road and validation and testing data showing (as applicable) that—
 (i)the safety level of the feature at least equals the safety level of the standard for which exemption is sought; or
 (ii)the vehicle provides an overall safety level at least equal to the overall safety level of nonexempt vehicles..
 (b)DefinitionsSection 30102 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) through (13) as paragraphs (2), (3), (4), (5), (8), (9), (10), (11), (12), (13), (15), (16), and (17), respectively;
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)automated driving system means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such system is limited to a specific operational design domain.; 
 (C)by inserting after paragraph (5) (as so redesignated) the following:  (6)dynamic driving task means all of the real time operational and tactical functions required to operate a vehicle in on-road traffic, excluding the strategic functions such as trip scheduling and selection of destinations and waypoints, and including—
 (A)lateral vehicle motion control via steering; (B)longitudinal vehicle motion control via acceleration and deceleration;
 (C)monitoring the driving environment via object and event detection, recognition, classification, and response preparation;
 (D)object and event response execution; (E)maneuver planning; and
 (F)enhancing conspicuity via lighting, signaling, and gesturing. (7)highly automated vehicle—
 (A)means a motor vehicle equipped with an automated driving system; and (B)does not include a commercial motor vehicle (as defined in section 31101).; and
 (D)by inserting after paragraph (13) (as so redesignated) the following:  (14)operational design domain means the specific conditions under which a given driving automation system or feature thereof is designed to function.; and
 (2)by adding at the end the following:  (c)Revisions to certain definitions (1)If SAE International (or its successor organization) revises the definition of any of the terms defined in paragraph (1), (6), or (14) of subsection (a) in Recommended Practice Report J3016, it shall notify the Secretary of the revision. The Secretary shall publish a notice in the Federal Register to inform the public of the new definition unless, within 90 days after receiving notice of the new definition and after opening a period for public comment on the new definition, the Secretary notifies SAE International (or its successor organization) that the Secretary has determined that the new definition does not meet the need for motor vehicle safety, or is otherwise inconsistent with the purposes of this chapter. If the Secretary so notifies SAE International (or its successor organization), the existing definition in subsection (a) shall remain in effect.
 (2)If the Secretary does not reject a definition revised by SAE International (or its successor organization) as described in paragraph (1), the Secretary shall promptly make any conforming amendments to the regulations and standards of the Secretary that are necessary. The revised definition shall apply for purposes of this chapter. The requirements of section 553 of title 5 shall not apply to the making of any such conforming amendments.
 (3)Pursuant to section 553 of title 5, the Secretary may update any of the definitions in paragraph (1), (6), or (14) of subsection (a) if the Secretary determines that materially changed circumstances regarding highly automated vehicles have impacted motor vehicle safety such that the definitions need to be updated to reflect such circumstances..
				